Title: Thomas Jefferson Randolph to Thomas Jefferson, 31 August 1814
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          My Dear Grandfather  Richmond Aug 31th 1814
          You are no doubt anxious to hear what we are doing and what are our expectations as it respects defence, and the arrival of the enemy. Our governor as pompous, perhaps, as patriotic, has taken the field, and is encamped at fairfaild, two miles from town, with Mr Lee
			 Mercer, H. Nelson, aid,  and about 2500, men under the immediate command of Gen. Cocke. There are 2,000 at Camp Holly 10 miles below this under Gen. Porterfield and about 5 or 600 in town, local militia and volunteer corps; making an aggregate of about 5,000. Volunteers, are
			 hourly arriving.
			 They are
			 to
			 be organised, both horse and foot under
			 command of my father as a legion to meet the enemy, where he lands, and fight him incessantly until he reaches the town, at the same time   impeding his march his march by breaking up bridges and felling trees in the road. There is no confusion here, because the enemy is not at their doors, and not from a confidence in the march,  or activity in their preparation. they rest satisfied, as the enemy did not
            destroy private property here at Washington, that they will not here, The federalists allways the least active in their preparation are as usual the more violent and abusive upon every miscarriage. I have made yet, no disposition of myself I find all my young friends and acquaintances here and will be able to fix myself
			 agreably, God
			 forbid, that I should have been last to come forward in defence of my country, for which I shall always be proud to sacrifice my life
          Your most devoted and affectionate grand sonTh: J. Randolph
        